department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly paz acting director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number uil employer_identification_number legend president m n date state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you incorporated on date in state and within a year filed an application_for recognition of exemption under sec_501 of the code as a school described in sec_509 and sec_170 your president is located in canada one of your directors is in france and your other five directors are scattered throughout the u s your primary source of revenue is loans from your president you also receive donations fees for research services and conference sponsorships article il section b of your articles of incorporation states that the specific purpose of this corporation is to the nonprofit provides collaboration integration and educational_services to other universities non-profits and research organizations seeking to develop expertise in virtual organizational design and leadership our mandate is to research new methods of knowledge emergence how those methods impact existing business models and provide the necessary programs for public dissemination article iv of your articles of incorporation states that this corporation is organized for charitable religious educational and scientific purposes within the meaning of sec_501 internal_revenue_code including for such purposes the making of distributions to corporations that qualify as exempt corporations under sec_501 of the code or the corresponding section of any future federal tax code all of your activities are conducted in m or support m a virtual collaborative environment vce you stated that you stopped offering educational support services to organizations in exchange for fees but continue to conduct the following activities annual conference within m a virtual environment you regularly organize and sponsor a conference where education and business entities within m can display their products and services to the public basic and advanced classes within m you offer free virtual basic entry-level classes about vces for members of m you also offer a variety of virtual courses including advanced 3d development project management and criminal justice for fees set at a level that will cover your costs you also plan to offer a virtual executive master’s program in virtual business strategy and organizational development for a fee custom educational_services within m you offer organizations customized on- demand virtual educational_services including specialized vce orientation programs at established rates per student or group per hour you are also currently negotiating with two universities to provide ongoing virtual orientation programs forums within m you conduct free virtual forums on subjects related to the development of vces and their impact on business and academia for a fee you also conduct virtual project management forums for professional recertification you allocate at least percent of your total time and resources to this activity library peer review within m you plan to offer online access to third party digital archives of journals bibliographies literature reviews and articles you will recover the cost of this access by either offering subscribers your reader card or by reselling the third party reader card you also plan to publish an online quarterly peer review journal of academic papers related to vces that you will fund with subscription and advertising fees and sponsorships resources to this activity virtual property management although you no longer offer virtual property management services to organizations on your website you have not indicated that you will not honor your existing agreements to lease one virtual property to a university and manage other virtual private estates within m research within m you plan to subsidize and support businesses and individuals that conduct research_and_development in the field of vces by providing publication distribution and marketing services you expect researchers to pay their own expenses you allocate at least percent of your total time and resources to this activity you allocate at least percent of your total time and you state that although there are approximately vce alternatives to m you chose m as your primary base of operations you have no formal agreement with n m’s service provider beyond the general terms of service to which all m registrants must agree you plan to conduct a few programs in other virtual environments as part of your research_and_development activity you plan to take advantage of all opportunities to promote and market yourself within m and on your website you promote all of your activities in m through word of mouth student groups and cross marketing with strategic partners within m your two principal competitors are sec_501 organizations that established their tax-exempt status outside of m and subsequently expanded to offer services in m law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations states in part that an organization may be exempt as an organization described in sec_501 if exclusively for charitable or educational_purposes it is organized and operated sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv or combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations states in part that the term educational as used in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations states that since an organization may meet the requirements of sec_501 only if scientific_organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest research when taken alone is a word with various meanings it is not synonymous with scientific and the nature of particular research depends upon the purpose which it serves it serves a public rather than a private interest a sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt purposes or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_68_71 1968_1_cb_249 held that an organization that helped people in planning their careers and achieving occupational adjustment by distributing educational publications at a nominal charge and providing free vocational counseling services was exempt revrul_68_504 1968_2_cb_211 describes an organization formed to conduct an educational program for bank employees in a particular urban_area the organization furnished classrooms and employed local university professors and specialists in banking law to teach courses on various banking subjects membership in the organization is open to employees of all banks in the area organization qualified for exemption as an organization described in sec_501 of the code citing sec_1_501_c_3_-1 of the regulations the ruling held that the revrul_70_186 1970_1_cb_128 describes an organization that preserved and improved a lake for public recreation lake front property owners and members of the community adjacent to the lake and municipalities bordering the lake financed the organization with contributions the ruling held that since the organization ensured the continued use of the lake for public recreational purposes it was performing a charitable activity and was exempt under sec_501 of the code the benefits derived from the organization's activities flowed principally to the public through the maintenance and improvement of public recreational facilities and any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization’s operations revrul_74_116 1974_1_cb_127 held that an organization whose membership is limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computer was not exempt under code sec_501 revrul_74_366 c b held that the primary function of an organization that operated a summer camp for children and adults was not the presentation of formal instruction but the operation of a summer camp that involved both recreational and educational activities the ruling also concluded that the counselor trainee program was so interrelated with the other activities and facilities of the overall camp program that the trainee program could not be considered a school operated as an activity of the organization the trainees learned primarily through experience by becoming involved in the camp activities revrul_75_286 1975_2_cb_210 held that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members’ property rights will not qualify for exemption under sec_501 of the code but may qualify under sec_501 the restricted nature of its membership and the limited area in which its improvements are made indicate that the organization is organized to serve the direct private interests of its members within the meaning of sec_1_501_c_3_-1 of the regulations revrul_76_152 1976_1_cb_151 held that a nonprofit organization formed by art patrons to promote community understanding of modern art trends by selecting for exhibit exhibiting and selling art works of local artists retaining a commission on sales less than customary commercial charges and not sufficient to cover the cost of operating the gallery did not qualify for exemption under sec_501 of the code revrul_76_206 1976_1_cb_154 held that a nonprofit organization that was formed to generate interest in the classical music programs of a local for profit radio station was not exempt the organization aided the for-profit program by seeking program sponsors encouraging continuing support from existing sponsors and by various other means to aid the radio station such activities tended to increase the revenues of the radio station the organization’s board did not include any representatives of the radio station the service held that where an education organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest revrul_77_4 1977_1_cb_141 held that an organization whose only activities were preparing and publishing a newspaper of local national and international news articles with an ethnic emphasis soliciting advertising and selling subscriptions to that newspaper in a manner indistinguishable from ordinary commercial publishing practices did not qualify for recognition of exemption under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in nature will in 70_tc_352 the tax_court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by for-profit commercial businesses its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in 302_f2d_934 ct_cl ct_cl the claims_court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in arlie foundation v commissioner 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization paid significant advertising and promotional expenses and derived substantial income from events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotion methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit in american campaign academy v commissioner 992_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated the conferral of benefits on disinterested persons who are not members of a charitable_class might cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner analysis and conclusion an organization that is recognized as an organization described in sec_501 of the code must be both organized and operated exclusively for exempt purposes if an applicant fails to meet either the organizational_test or the operational_test described in sec_1 c - a of the regulations it is not exempt the information you provided shows that you failed to meet both the organizational and the operational tests therefore you are not exempt under sec_501 of the code to be organized exclusively for one or more exempt purposes an organization’s articles of organization must limit its purposes to one or more exempt purposes and must not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which do not further one or more exempt purposes see sec_1 c -1 b i iii and iv of the regulations your governing documents state that your specific purpose is to provide non-profit collaboration integration and educational_services to other universities non-profit organizations and research organizations seeking to develop expertise in virtual organizational design and leadership your articles expressly empower you to engage as a substantial part of your activities in the provision of services to organizations this activity does not further one or more exempt purposes therefore you do not meet the organizational_test an organization must engage primarily in activities that accomplish one or more exempt purposes to pass the operational_test see sec_1_501_c_3_-1 of the regulations you fail the first condition of the operational_test because you do not primarily engage in activities that accomplish one or more exempt purposes charitable activities it is primarily an organization may be recognized as described in sec_501 of the code if organized and operated for charitable purposes the service recognizes charities as exempt because they benefit either the community as a whole or members of a charitable_class providing services of an ordinary commercial nature in a community even though the undertaking is beneficial to the community is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes a tax-exempt purpose see sec_1_501_c_3_-1 of the regulations you provide services within m which is a for-profit business not a community the types of services that you provide are primarily ordinary commercial activities which absent special circumstances do not qualify as charitable activities of a charitable_class such as the poor or the underprivileged but only if you provide such assistance in a charitable manner you provide services to any member of m and the for example your activities might be charitable if you provided services to members introduction of a fee charge raises substantial doubts that you operate primarily for charitable purposes educational activities an organization may be recognized as described in sec_501 of the code if it is organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the regulations states that the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community examples of educational organizations under the regulations include colleges and primary schools public discussion groups that have panels correspondence schools and museums zoos and similar organizations since your basic vce classes and general discussion forums relate to the instruction or training of individuals for the purpose of improving and developing their capabilities you engage in some educational activities however you conduct many other noneducational activities some of the noneducational activities that you conduct are offering custom educational_services to organizations at established rates per hour per student managing virtual property for organizations for a fee selling subscriptions to third party archives and your peer review journal providing support services to researchers and organizing and sponsoring an annual conference for organizations that are members of m these activities do not meet the definition of educational within the meaning of the regulations see b s w group inc v commissioner and revrul_77_4 supra you are similar to the organization described in revrul_74_366 supra because your educational activities are so interrelated with your noneducational activities that we cannot conclude that you are operating exclusively for educational_purposes scientific activities it is organized and operated for scientific purposes sec_1_501_c_3_-1 of the an organization may be recognized as an organization described in sec_501 of the code if regulations states in part that the term scientific in sec_501 of the code includes the carrying on of scientific research in the public interest research when taken alone is a word with various meanings it is not synonymous with scientific and the nature of particular research depends upon the purpose that it serves you do not directly carry on or publish your own research you promote and provide support services to researchers who will pay their own expenses since promoting and providing support services to researchers are not activities that meet the definition of scientific research in the regulations we cannot conclude that you are operating exclusively for scientific purposes providing services for a fee is a commercial purpose generally providing services on a regular basis for fees is a trade_or_business ordinarily carried on for profit and is not an activity that is substantially related to any exempt_purpose except insofar as it provides revenue organizations that operate a trade_or_business as a substantial part of their activities will only meet the requirements of sec_501 of the code if the activity relates to and furthers an exempt_purpose sec_1_501_c_3_-1 of the regulations although you stopped offering educational support services to organizations you continue to offer custom educational_services to organizations at established rates per hour per 9g student virtual property management to organizations for a fee peer review services and research support services and you organize and sponsor an annual conference for organizations that are members of m to meet the requirements of sec_501 these activities must be substantially related to one or more exempt purposes several courts have considered whether organizations that conducted a trade_or_business furthered public or private commercial purposes in b s w group inc v commissioner supra a corporation formed to provide consulting services was held not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit the factors that the court relied upon included the corporation's failure to demonstrate that its services were not in competition with commercial businesses the organization’s financing which did not resemble that of a typical sec_501 organization the organization's failure to solicit and lack of voluntary contributions from the general_public and the fact that the corporation’s only source_of_income was from fees for services and the fees were set high enough to recoup all costs the court in arlie foundation v commissioner supra concluded that an organization operated for a non-exempt commercial purpose because of the commercial manner in which the organization conducted its activities the court looked at factors including competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves you are similar to these organizations because you have not shown that you do not compete with organizations that offer similar services your primary source of revenue is loans from your president your fees are set to recoup your costs and you take advantage of all opportunities to market and promote your services in american institute for economic research v united_states supra the court concluded that an organization’s sales of publications were more analogous to commerce than to education and that its business_purpose was primary and not incidental to its educational purpose the court noted that in order for the organization to obtain its contributions it proffered something valuable in return this necessity or purpose to provide such information and service as would be desired by the public placed the organization in competition with other commercial organizations providing similar services since the organization chose to compete in this manner its activities acquired a commercial hue similarly you plan to offer services and information to generate revenue which places you in competition with commercial organizations that provide similar services because you allocate over a third of your time and resources to these activities you devote a substantial part of your activities to operating a trade_or_business that is unrelated to any exempt_purpose in better business bureau of washington d c inc v united_states supra the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you failed the first condition of the operational_test that requires an exempt_organization to engage primarily in exempt_activities because you operate for a substantial private commercial purpose see sec_1_501_c_3_-1 of the regulations private benefit an organization that serves a public interest and also serves a private interest other than incidentally is not entitled to exemption under sec_501 of the code this statement supports the basic principle underlying the enforcement of charitable trusts and their exemption from income_taxation under sec_501 their property is devoted to purposes that are considered beneficial to the community in general rather than particular individuals see iv a scott on trusts section 3d ed thus although an organization's operations may be it also serves private interests other than incidentally it deemed to be beneficial to the public if is not entitled to exemption the word incidental has both qualitative and quantitative connotations for some exempt_organizations provide qualitatively incidental_benefits to private interests example the organization described in revrul_70_186 supra maintained and improved public recreational facilities was exempt although incidentally some property owners derived a citing sec_1_501_c_3_-1 of the regulations the ruling held that the private benefit organization qualified for exemption as an organization described in sec_501 of the code similarly in revrul_68_504 supra an organization formed to conduct an educational program for bank employees that opened its membership to employees of all banks in the area was exempt compare to revrul_74_116 supra where an organization limited its membership to organizations that own rent or use a specific type of computer and designed its activities to keep members informed of current scientific and technical data of special interest to them as users of the computer the organization did not qualify for recognition of exemption under code sec_501 see also revrul_75_286 supra similarly you limit your beneficiaries to m’s members restrict your activities to m and design your activities to keep members informed of current information related to vces which is of special interest to them as users of m m’s business and educational organizations we recognize that in an educational setting some benefit to students and organizations is inevitable however like the organizations described in the last two rulings above your restrictions provide an exclusive secondary benefit to m and m’s members which is not qualitatively incidental see american campaign academy supra in fact you sponsor the annual conference to display the products and services of some exempt_organizations provide quantitatively incidental_benefits to private interests to be quantitatively incidental the benefit must be insubstantial in amount for example revrul_68_71 supra held that an organization that helped people in planning their careers by distributing educational publications at a nominal charge and by providing free vocational counseling was exempt compare to revrul_76_152 supra that held that an organization formed to promote community understanding of modern art trends conducted an art sales activity that provided artists with direct monetary benefits and enhanced their careers provided a substantial benefit and was not exempt similarly you conduct all of your activities within m and promote and market m and organizations that operate within m to the public which increases m’s membership and revenue because m would have had to purchase such promotion and marketing services itself the benefit you provide m is substantial and not quantitatively incidental see also revrul_76_206 supra because you provide a substantial private benefit which is not qualitatively or quantitatively incidental to m and m’s members who are not members of a charitable_class you failed the operational_test set forth in sec_1_501_c_3_-1 of the regulations because you serve private interests other than incidentally based on the information you provided we are unable to conclude that you are organized and operated exclusively for the exempt purposes described in sec_501 of the code to be exempt an organization must show that it is both organized and operated exclusively for one of more of the purposes described in sec_501 sec_1_501_c_3_-1 of the regulations if an organization fails the organizational and operational tests described in the regulations it is not exempt you failed both tests you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely robert choi director exempt_organizations rulings agreements
